Citation Nr: 0216631	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  94-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1975 to July 
1978.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issues on appeal previously included entitlement to 
service connection for a right hip disability, but that 
service connection was granted for this disability in a July 
1999 rating decision, which also assigned a 10 percent 
evaluation.  Thus, this issue is no longer a subject for 
current appellate review.  

As for the issue of entitlement to service connection for a 
right foot disability, the Board finds that the development 
requested in its previous remands has been accomplished to 
the extent possible, and that this issue is now ready for 
current appellate consideration.

Finally, the Board notes that an April 2002 rating decision 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a low back 
disorder, and that while the veteran's April 2002 substantive 
appeal may be construed as a notice of disagreement with this 
aspect of the April 2002 decision, the veteran was not 
furnished with a Statement of the Case.  Accordingly, the 
Board has also identified this issue as a matter for current 
appellate review, and finds that it is required to remand 
this issue for the issuance of an appropriate Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  A right foot disability preexisted the veteran's service.

2.  There was no increase in disability associated with the 
veteran's right foot disability during service.


CONCLUSION OF LAW

Disability associated with the veteran's right foot was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  In this regard, the record reflects that 
the Board has already obtained a medical opinion as to the 
medical probability that the veteran's right foot disability 
underwent any increase in disability beyond the natural 
progress or symptoms or disabilities that would be 
anticipated from the veteran's preexisting right foot 
condition, and there is no indication that there are any 
outstanding pertinent treatment or evaluation records that 
are not already associated with the claims folder.  
Consequently, further development would not assist the claim 
and is unwarranted.  As for the notice provisions of the 
VCAA, the Board notes that the veteran has repeatedly been 
advised of the need to demonstrate increased disability 
during service in the July 1999 supplemental statement of the 
case, a letter to the veteran from the regional office (RO), 
dated in January 2000, and April 2002 supplemental statement 
of the case, and that it was necessary for the veteran to 
come forward with evidence in this regard.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2001).  Accordingly, the Board 
has concluded that further notice and/or development in this 
matter is not required under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131.

The regulations provide that to establish chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b).  In this regard, the veteran's history of a 
childhood injury to the right foot with residual scarring was 
clearly noted at the time of service entry, and the veteran 
concedes the existence of preexisting right foot disability 
prior to active service.  Thus, the Board concludes that 
right foot disability clearly and unmistakably preexisted 
service, and that the presumption of soundness is therefore 
rebutted as to this disability.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

Having found that a right foot disability preexisted the 
veteran's active service, the Board notes that a preexisting 
disease or injury will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As was noted above, service medical records reflect that a 4 
inch scar was observed on the bottom of the veteran's right 
foot at his entrance examination in June 1975.  He reported 
that he had been hospitalized for the treatment of a 
laceration of the right foot at age 9.  In October 1975, the 
veteran complained of right foot pain.  He also complained of 
cramping for the previous two weeks.  It was noted that the 
veteran had a history of a laceration of the right foot 
plantar when 8 years old, and the assessment was right foot 
pain possibly due to old laceration.  There was also a 
subsequent diagnosis of inflammation of scar tissue on the 
right foot and at the beginning of November 1975, there was a 
finding of stripping of the right foot over the previous 7 
days.  In May 1976 and June 1976, he complained of right foot 
and hip pain.  In February 1977, it was noted that the 
veteran fell approximately 10 feet from a cliff onto his 
right side.  A right hip contusion was assessed and the 
veteran complained of right hip pain in November 1977.  The 
veteran's feet and lower extremities were clinically 
evaluated as normal at the time of discharge examination in 
July 1978, although the right foot scar was again noted.

The veteran's original January 1979 application for 
Department of Veterans Affairs (VA) compensation benefits did 
not include a claim for service connection for a right foot 
disability.

The veteran's December 1991 application for VA compensation 
benefits did include a claim for service connection for right 
foot disability.

An undated VA medical certificate from sometime in the spring 
of 1992 reflects the veteran's history of an old injury to 
the right foot and hip.  It was further noted that the 
veteran now complained of pain in both areas for the previous 
several years.  He denied anything acute.  Examination 
revealed good range of motion and that the veteran walked 
without a limp.  The diagnosis was traumatic arthritis of the 
right hip and foot.

Private medical records for the period of September 1992 to 
February 1993, reflect that the veteran received treatment 
for injuries incurred in a post-service accident.  The 
veteran did not complain of right foot pain during this time 
period.

At the veteran's personal hearing in May 1993, the veteran 
indicated that he currently had a right foot disability 
(transcript (T.) at p. 4).  He also maintained that he was 
treated at a VA medical facility in either Texas or 
Mississippi in 1979 for his right foot injury (T. at p. 7).

A VA outpatient record from September 1993 reflects the 
veteran's history of a fall the previous day and complaints 
that included right ankle and foot pain.  

VA joints examination in September 1996 revealed that the 
veteran reported a history that he had nearly amputated his 
right foot as a child.  He indicated that the foot had 
functioned satisfactorily until he entered military service.  
He reported that he had experienced pain and sprains during 
boot camp.  In addition, the veteran reported that he had 
sustained injury to his right hip in 1977 as a result of a 
fall from a cliff.  Following examination, the examiner 
assessed residuals of a laceration of the right foot, 
arthralgia of the ankle, foot, and right hip, chronic low 
back pain, and psychological factors affecting a physical 
condition.

VA feet examination in July 1997 revealed that the veteran 
reported sustaining injury to his right foot at age 8, at 
which time he cut the plantar surface of the foot with a 
large lid sharp edge of a can.  This reportedly nearly "cut 
his foot off," and it was sewed and repaired.  After the 
veteran entered the military, he began to have pain in his 
calf, foot, ankle and leg.  Physical examination revealed 
hypersensitivity on the plantar surface of both feet.  X-rays 
of the foot were interpreted to reveal negative findings.  
The impression was podalgia of the right foot, residuals of a 
childhood laceration, and bursitis of the greater 
trochanteric, right hip.

In a September 1998 VA medical opinion from the VA examiner 
that conducted the VA feet examination in July 1997, the VA 
examiner noted that he had been requested to comment on the 
appropriate diagnosis of the veteran's foot disability.  In 
this regard, the examiner indicated that the veteran had a 
painful foot and that the only etiology that he could 
determine that may be causing some pain in the foot would be 
residuals of the veteran's laceration at 8 years of age.  The 
examiner further opined that he found no evidence to suggest 
that there was any military or service-connected condition 
which would be causing the pain in his right foot. 

October 2001 VA outpatient X-rays of the foot were 
interpreted to reveal negative findings.

VA orthopedic evaluation in April 2002 revealed that the 
veteran reported that he fell down a cliff in 1977 and 
"hit" on his feet and right hip.  There were no findings in 
this examination relative to the veteran's feet.

At the veteran's hearing before a member of the Board in 
September 2002, the veteran testified that the scars on his 
right foot were related to an injury he sustained at age 6 
(T. at p. 3).  At the time of his entrance examination, the 
veteran made the examiner aware of this, and was not told 
that this would preclude him from military service (T. at pp. 
3-4).  The veteran indicated that he began having problems 
with his foot in the military from the beginning, and that he 
had not had problems prior to service, being careful not to 
run or do obstacle courses (T. at pp. 4-5).  The veteran 
began to have problems because of extreme exercises, obstacle 
courses and long standing (T. at p. 5).  He described his in-
service problems as severe cramping through his right foot, 
the calf, right leg and back (T. at p. 5).  In October 1975, 
he recalled being evaluated for right foot pain following 
running an obstacle course and that the examiner commented 
that he would not have let the veteran join the service with 
his right foot condition (T. at p. 5).  In November 1975, he 
was also treated for stripping of his right foot, which the 
veteran described as bleeding and blistering that had 
resulted from his shoe being too loose on his right foot (T. 
at pp. 5-6).  

The veteran further indicated that during service, he went to 
the podiatrist on an almost daily basis and that in November 
1977, he fell off a cliff and sustained injury to his right 
hip and foot (T. at pp. 6-7).  The veteran denied receiving 
treatment for his right foot at this time, but indicated that 
he subsequently received treatment to his foot while still in 
service, noting that he was treated in July 1976 for pain and 
cramps related to the use of guide rails and steps and that 
the examiner noted that the veteran was seen continuously for 
his right foot problem (T. at pp. 7-8).  The first post-
service evaluation of the right foot occurred approximately 
one or two months after service, but he did not continue to 
receive treatment following service (T. at p. 9).  The 
veteran asserted that an unidentified VA physician had 
indicated that his foot condition had worsened during the 
service (T. at p. 10).  He denied that he had received 
treatment for his right foot problem by a private physician 
since service (T. at pp. 10-11).  

The Board has reviewed the evidence of record and as was 
previously noted, finds that there is clear and unmistakable 
evidence that the veteran had a right foot disability prior 
to active service.  Therefore, the only remaining issue for 
appellate consideration is whether the veteran's preexisting 
right foot disability was aggravated by active service.

In this regard, the Board notes that under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(a), a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  (Emphasis added.) 

In reviewing the in-service treatment records, the only 
entries relevant to this claim are in October and November 
1975, and May and June 1976.  In October 1975, there were 
complaints and treatment for pain, cramping, and subsequent 
stripping of the right foot, with the assessment that the 
October 1975 right foot pain was possibly due to the 
veteran's old laceration and a subsequent finding of some 
inflammation of scar tissue on the right foot without any 
indication that either assessment represented an increase in 
disability.  Similarly, complaints of right foot pain in May 
and June 1976 were also noted without any finding of 
increased disability.  In fact, while the veteran has 
indicated that he sustained further in-service injury to the 
right foot as a result of a fall incident in February 1977, 
the pertinent records are silent as to any complaint of right 
foot pain, and no other service medical record dated after 
June 1976 notes increased complaints associated with the 
veteran's right foot, much less any increase or worsening of 
this condition as a result of an injury or incident during 
service.  

Instead, the record demonstrates no additional symptoms 
throughout the remainder of the veteran's active service, 
including at the time of his separation examination in July 
1978.  The record also reflects that the first post-service 
treatment record of an increased or worsening of symptoms in 
the right foot was dated sometime in 1992, at which time the 
veteran complained of right foot pain for the previous 
several years.  Moreover, in September 1998, a VA examiner 
who had previously examined the veteran in July 1997, 
concluded that the only etiology that he could determine that 
may be causing some pain in the veteran's foot would be 
residuals of the veteran's laceration at 8 years of age, and 
that he found no evidence to suggest that there was any 
military or service-connected condition which would be 
causing the pain in his right foot.  The Board further notes 
that there is no medical evidence of an opinion to the 
contrary.  Accordingly, the Board finds that there is no 
evidence of increased disability associated with the 
veteran's right foot disability during service, and that a 
preponderance of the evidence is against entitlement to 
service connection for any disability associated with the 
veteran's right foot by way of aggravation.  

The Board would further point out that while the veteran no 
doubt sincerely believes that there was an increase in 
disability associated with his right foot disability as a 
result of the basic training and other activities he engaged 
in during service, as a lay person, he lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).




ORDER

The claim for service connection for a right foot disability 
is denied.


REMAND

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disorder, the law provides that 
when there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a Statement of the Case, and the failure of the 
RO to issue a Statement of the Case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Consequently, the Board concludes that in view of 
its finding that the veteran's April 2002 substantive appeal 
may be construed as a timely notice of disagreement with the 
April 2002 rating decision that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder, the Board is now required 
to remand this claim for issuance of an appropriate Statement 
of the Case.  

Accordingly, the veteran's claims are remanded to the RO for 
the following development:

The RO should furnish the veteran a 
Statement of the Case addressing the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a low 
back disorder, and afford him an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
Any additional action considered 
necessary to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken, assuming the perfection of 
the veteran's appeal as to this issue.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
Statement of the Case unless he perfects 
his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The veteran is free to perfect his appeal of the 
denial of this issue and to submit any additional evidence he 
wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



